Citation Nr: 0947067	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied service connection for PTSD. 

The Veteran initially requested a Board hearing which was 
scheduled for September 2009; however the Veteran did not 
appear. 


FINDINGS OF FACT

1.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service in the 
military.


CONCLUSION OF LAW

The criteria for service connection for post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004. 
                                                             
   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
his claimed disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by competent evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See, 
generally, Cohen, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed Cir. 1996).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  
If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  

The Veteran served during peacetime so any claimed stressors 
must be independently verified.

In response to the PTSD questionnaire the Veteran identified 
one of his stressors as an incident in 1983 in Guam where he 
fell into the water with sharks, and swam to the pier where 
he climbed up the pilings, cutting his hand on the barnacles 
in the process.  Additionally the Veteran also claimed that 
his ship was playing cold war games with the Russians and 
that there was a helicopter crash on deck during a rescue. 

In a December 2004 VA examination for a sleep disorder (a 
separate claim not currently on appeal) the Veteran reported 
trauma in the military of seeing a body pulled out of the 
water off the coast of Taiwan and a helicopter crash aboard 
ship, and was advised he could apply for a PTSD evaluation.  
He was not diagnosed with PTSD at the time. 

In his December 2004 claim the Veteran reported that he was 
already service connected for his back pain due to a fall 
into the creek in Japan in March 1982. 

In a January 2005 lay statement J.P. reported that he was 
stationed aboard the U.S.S. Kirk with the Veteran and that 
when they were in Shimiyamaguch Hayma, Japan, about 10 
kilometers from the navy base in Yokosuka, the Veteran 
slipped down into a water canal/creek and landed on some 
large rocks injuring his back.  J.P. reported that he and 
another service member helped the Veteran up the 10 foot bank 
and took him to the hospital. 

In a separate January 2005 statement J.P. reported that there 
was a helicopter crash on deck, that the Veteran was a flight 
deck landing signalman and he was in charge of keeping the 
ship from smashing into the Taiwanese log carrier.

In an August 2005 statement the Veteran's wife reported that 
he had many nightmares from service consisting of him being 
swept overboard by the sea, dead people coming out of the 
sea, people shooting at him and being hit by a helicopter.  
She also reported that the Veteran stated that the Russians 
were having a target mission close to the ship, that a 
helicopter crashed on deck during a typhoon and that the 
Veteran was steering the ship during a typhoon while they 
were rescuing a ship.   

In a July 2006 VA examination for PTSD the examiner noted the 
Veteran's self-reported stressful episodes in service 
including an incident where he fell into the water and could 
see a shark swimming around the ship, and he climbed up the 
barnacles on the pilings.  The Veteran also reported that a 
Russian carrier was engaged in bombing practice near the 
ship, and that a helicopter crashed on the deck of the ship.  
The examiner diagnosed the Veteran with PTSD and noted that 
the Veteran described some discrete traumatic experiences on 
active duty with the most prominent stressor being the 
episode where he fell in the water and perceived that he was 
at risk for a shark attack for which the Veteran reported 
continuing recurring nightmares every 2-4 weeks related to 
the incident. 

Service treatment records reveal that on April 24, 1982 the 
Veteran was fighting and wrestling and fell down from 15 feet 
high into the water of three foot depth.  It was noted that 
the Veteran had taken alcohol at the time and complained of 
back pain.  An April 26, 1982 follow up record noted the 
Veteran had fallen two days before and landed on his back.  
It is unclear from the treatment records where the ship was 
located at the time of the fall.  There are no service 
treatment records related to any fall in 1983, or any fall 
off of the ship at any other time or any cuts to the hands. 

The Veteran has been diagnosed with PTSD which the examiner 
based only on the Veteran's self-reported incident of falling 
off the ship into shark infested water.  However apart from 
the Veteran's own statements there is no other corroborating 
evidence that he fell off the ship into shark infested waters 
in Guam in 1983.  The service treatment records note that he 
fell 15 feet into a creek in April 1982 but not where the 
ship was located.  The lay statement from J.P. reports that 
the Veteran fell into a canal in Japan and injured his back 
but not that he fell into the water in Guam.  And the Veteran 
himself reported in his claim that he fell into the creek in 
Japan in 1982 injuring his back. 

Prior to the Veteran filing his claim for PTSD he had not 
identified the incident of falling off the ship into shark 
infested waters as one of his traumatic incidents in service.  
His wife's statement regarding his nightmares did not include 
any nightmares of the incident where he fell into shark 
infested waters, which he reported to the VA examiner as 
occurring every two to four weeks. 

There is no corroborating evidence of the Veteran falling off 
his ship into shark infested water in Guam.  The STRs, the 
Veteran's various stories, his wife's story, and his 
shipmate's story regarding him falling into water are at odds 
with each other regarding where the ship was, where he was, 
what body of water he fell into, and the circumstances of his 
exit from the water.  The Board concludes that the Veteran's 
report of falling off the ship into shark infested water is 
not credible. 

Although the Veteran has been diagnosed with PTSD, his 
diagnosis is based on his uncorroborated history of a non-
combat stressor.  To warrant service connection for PTSD, 38 
C.F.R. § 3.304(f) provides that the diagnosis must conform to 
38 C.F.R. § 4.125(a), and must be based either on a claim or 
account of events during demonstrated combat, or on verified 
stressors.  No probative weight may be assigned to a 
diagnosis of PTSD based on the Veteran's non-credible account 
of unverified stressors.

The Veteran has argued that he has PTSD and that it is 
related to service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed PTSD disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
fact that no probative weight may be assigned to a diagnosis 
of PTSD based on the Veteran's account of unverified 
stressors.  See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Similarly, the Veteran's self-reported lay history, 
transcribed in some of the post-service medical records, does 
not constitute competent medical evidence of causality. 
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that there is no medical evidence of a 
confirmed diagnosis of PTSD which is based on a verified 
stressor.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58.










ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


